DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Mark D. Saralino on 9/01/2022.

The application has been amended as follows: 

CLAIMS 
Claims 1-3 have been amended as follows.

1. (Currently Amended) An imaging apparatus, comprising:
an imager configured to capture a subject image formed via an optical system including a focus lens, to generate image data;
a display configured to display an image indicated by the image data;
a user interface configured to receive a user operation selecting a direction from two directions along an optical axis to reduce or increase a distance to a subject to be focused automatically; and
a controller configured to control a focusing operation for adjusting a position of the focus lens along the optical axis in the optical system according to an evaluation value for a focus state, wherein
the controller is operable to cause the display to display a graph indicating the evaluation value for a focus state in each position of the focus lens, wherein
in response to the user operation, the controller is operable to:
shift the position of the focus lens by a shift width from a current position of the focus lens to a start position toward the direction selected by the user operation to reduce or increase the distance to the subject to be focused, the start position being the position of the focus lens for starting the focusing operation; and
cause the focusing operation to start from the start position after [[the]] a shift of the position of the focus lens,
wherein when the position of the focus lens is shifted to cause the focusing operation with the graph being displayed on the display, the controller updates the displayed graph to add therein the evaluation value obtained after the position of the focus lens is shifted, with skipping addition of the evaluation value within the shift width in the displayed graph.

2. (Currently Amended) The imaging apparatus according to claim 1, wherein the controller is operable to move the focus lens according to [[a]] the user operation input to the user interface with the graph being displayed.
3. (Currently Amended) The imaging apparatus according to claim 1, wherein the controller is operable to cause the display to display a pointer indicating [[a]] the current position of the focus lens in the graph.

Reasons for Allowance

Claims 1-5, 7, 9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of the record fails to show or fairly suggest an imaging apparatus, comprising:
wherein when the position of the focus lens is shifted to cause the focusing operation with the graph being displayed on the display, the controller updates the displayed graph to add therein the evaluation value obtained after the position of the focus lens is shifted, with skipping addition of the evaluation value within the shift width in the displayed graph, in combination with other claim limitations.

Claims 2-5, 7, 9 are allowed as being dependent from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315. The examiner can normally be reached 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                          9/01/2022